         Case 6:17-cr-10142-EFM Document 165 Filed 09/14/20 Page 1 of 1
Appellate Case: 19-3122     Document: 010110394907           Date Filed: 08/21/2020    Page: 1

                                                                                      FILED
                       UNITED STATES COURT OF APPEALS                     United States Court of Appeals
                                                                                  Tenth Circuit
                              FOR THE TENTH CIRCUIT
                          _________________________________                     August 21, 2020

                                                                             Christopher M. Wolpert
  UNITED STATES OF AMERICA,                                                      Clerk of Court
        Plaintiff - Appellee,

  v.                                                            No. 19-3122
                                                     (D.C. No. 6:17-CR-10142-EFM-1)
  BOGDANA ALEXANDROVNA                                           (D. Kan.)
  MOBLEY, a/k/a BOGDANA
  ALEXANDROVNA OSIPOVA,

        Defendant - Appellant.
                       _________________________________

                                     JUDGMENT
                          _________________________________

 Before HOLMES, SEYMOUR, and PHILLIPS, Circuit Judges.
                   _________________________________

        This case originated in the District of Kansas and was argued by counsel.

        The judgment of that court is affirmed in part and reversed in part. The case is

 remanded to the United States District Court for the District of Kansas for further

 proceedings in accordance with the opinion of this court.


                                              Entered for the Court



                                              CHRISTOPHER M. WOLPERT, Clerk
